UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
BRUCE A. VAN BUSKIRK et al.,
                                             1:16-cv-881
                      Plaintiffs,            (GLS/CFH)

                 v.

THE UNITED GROUP OF
COMPANIES, INC. et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFFS:
Keller, Rohrback Law Firm           DAVID J. KO, ESQ.
1201 Third Avenue, Suite 3200
Seattle, WA 98101

Keller, Rohrback Law Firm           GARY GOTTO, ESQ.
3101 North Central Avenue,          RON KILGARD, ESQ.
Suite 1400
Phoenix, AZ 85012-2643

Devine, Snyder LLP                  TERENCE J. DEVINE, ESQ.
52 Corporate Circle, Suite 207
Albany, NY 12203

FOR THE DEFENDANTS:
Cozen, O’Connor Law Firm            MATTHEW E. LEWITZ, ESQ.
45 Broadway Atrium, 16th Floor      MICHAEL B. de LEEUW, ESQ.
New York, NY 10006

Cozen, O’Connor Law Firm            TAMAR S. WISE, ESQ.
277 Park Avenue, 20th Floor
New York, NY 10172
Gary L. Sharpe
Senior District Judge

                   MEMORANDUM-DECISION AND ORDER

                                   I. Introduction

       Plaintiffs Bruce A. Van Buskirk and Lori A. Van Buskirk commenced

this action against The United Group of Companies, Inc. (UGOC);

DCG/UGOC Funds Management II, LLC; Michael J. Uccellini and Jessica

F. Steffensen as Executor and Execturix, of the Estate of Walter F.

Uccellini; Michael J. Uccellini (collectively, “United Defendants”); MCM

Securities, LLC; and Millennium Credit Markets, LLC (collectively, “MCM

Defendants”),1 asserting New York State law claims of common law fraud,

breach of fiduciary duty, aiding and abetting a breach of fiduciary duty,

negligent misrepresentation, and unjust enrichment against United

Defendants, as well as aiding and abetting against MCM Defendants.

(See generally 2d Am. Compl., Dkt. No. 11.)

       Pending is plaintiffs’ motion for leave to file a third amended

complaint. (Dkt. No. 67.) In response, defendants assert that plaintiffs’

       1
          Plaintiffs’ case against Davis Capital Group, Inc. and DCG Funds Management, LLC
(hereinafter “DCG”) has been stayed, (Dkt. No. 41), and Richard W. Davis, Jr. has been
terminated as a defendant, (Dkt. No. 50).

                                            2
motion should be denied because the proposed amendment would be

futile, and, in the alternative, request that should plaintiffs’ motion be

granted, it be conditioned on the payment of reasonable attorneys’ fees.

(Dkt. No. 72.) In arguing futility, defendants’ incorporate the arguments

made in their motion to dismiss, (Dkt. No. 16), “in their entirety,” (Dkt.

No. 72 at 14). Thus, the court construes Dkt. No. 72 as a renewal of the

motion to dismiss, (Dkt. No. 16), which has been fully briefed by the

parties, (Dkt. Nos. 16, 28, 34). For the reasons that follow, plaintiffs’

motion is granted, conditioned upon the payment to defendants of

reasonable attorneys’ fees in the amount of $7,500.00, and plaintiffs’

claim of unjust enrichment is dismissed.

                                    II. Background

A.     Facts2

       For a full recitation of the underlying facts, the parties are referred to

the court’s April 9, 2018 order in Grasso v. United Group of Companies,

Inc., No. 1:16-cv-965, 2018 WL 1737619 (N.D.N.Y. Apr. 9, 2018), which is

a related action that involves a nearly identical complaint and nearly


       2
         The facts are drawn from plaintiffs’ second amended complaint, (Dkt. No. 11),
presented in the light most favorable to them.

                                              3
identical motion to dismiss briefing.

      Summarily, plaintiffs were investors in an income fund created,

managed, and/or operated by defendants (hereinafter “the Income Fund”).

(2d Am. Compl. ¶¶ 1-8.) In connection with soliciting plaintiffs’

investments in the Income Fund, plaintiffs allege that United Defendants

made several factual misrepresentations, including that the Income Fund

would invest in secure debt instruments backed by real estate assets that

could quickly be converted to cash and would generate a high annual rate

of return for investors when, in reality, United Defendants knew the

student housing projects faced problems—including low

occupancy—which made these returns highly unlikely and risked

non-payment of the fund’s notes receivable. (Id. ¶ 63.) Plaintiffs further

allege that United Defendants and Edgar Page—an investment advisor

who had a substantial stake in the success of the Income Fund and who

advised plaintiffs to invest in it even though he knew the projects were

struggling—failed to disclose several facts that were material to plaintiffs’

investments. (Id. ¶¶ 26-31, 39-40, 47-52, 63.)

      Ultimately, “[t]he Income Fund’s assets were not invested in

securities, real estate assets and/or debt instruments secured by assets,

                                        4
and/or credible guarantors, but rather were used to make unsecured loans

to UGOC [and other related parties].” (Id. ¶ 40.) Additionally, United

Defendants continued to invest fund assets into the struggling student

housing projects, while funneling money to Page. (Id. ¶¶ 43, 45-52.)

Plaintiffs allege that they would not have chosen to invest in the Income

Fund had they known such facts beforehand. (Id. ¶¶ 96, 98.) Now,

“[u]nder the terms of the [O]perating [A]greement governing the [Income]

Fund, [p]laintiffs are unable to liquidate their investment without the

approval of the United Defendants.” (Id. ¶ 98.) Plaintiffs have since

requested a return of their investments, which United Defendants denied.

(Id. ¶ 100.) Plaintiffs assert that their investment in the fund is subject to

rescission and/or monetary damages, because it was “procured through

unlawful conduct.” (Id. ¶ 101.)

B.    Procedural History

      Plaintiffs filed their initial complaint on July 15, 2016, (Compl., Dkt.

No. 1), an amended complaint on August 5, 2016, (Am. Compl., Dkt.

No. 4), and a second amended complaint on August 29, 2016, (2d Am.

Compl.) In all three iterations of their complaint, plaintiffs alleged that they

were residents of Cobleskill, New York, and that all defendants were

                                       5
citizens of either New York or North Carolina. (Compl. ¶¶ 1-9; Am.

Compl. ¶¶ 1-9; 2d Am. Compl. ¶¶ 1-9.) Defendants moved to dismiss the

case on the merits. (Dkt. No. 16.)

      Because plaintiffs’ complaints allege only violations of state law, and

they did not establish complete diversity of citizenship amongst the

parties, the court ordered plaintiffs to show cause as to why the action

should not be dismissed sua sponte pursuant to Federal Rule of Civil

Procedure 12(h)(3) for lack of subject matter jurisdiction. (Dkt. No. 52.)

Plaintiffs submitted a brief response, arguing that the court had diversity

jurisdiction over this case because plaintiffs sold their residence in New

York and now reside in Florida. (Dkt. No. 53.) In support of this

argument, plaintiffs attached as exhibits their Florida drivers licenses,

which were dated December 2016, as well as then-recent mail that was

sent by defendants to plaintiffs at plaintiffs’ Florida residence. (Id.) But

that evidence did not establish that plaintiffs were domiciled in Florida at

the time of the filing of their complaint. Accordingly, the court dismissed

the case for lack of subject matter jurisdiction and entered judgment in

favor of defendants. (Dkt. Nos. 55, 56.)

      Plaintiffs moved for reconsideration, attaching to their motion

                                       6
declarations swearing that they were domiciled in Florida at the time of the

filing of their complaint. (Dkt. No. 57.) This motion was denied because it

was not the appropriate time or manner for the introduction of this

evidence, and because it failed to invoke any of the three grounds upon

which a reconsideration motion may be properly based. (Dkt. No. 60.)

      Plaintiffs appealed to the Second Circuit, (Dkt. No. 61), which

reversed the court’s decision, holding:

            [W]e vacate the judgment of the district court and
            remand so that [p]laintiffs may amend their complaint
            and so that the district court may determine whether
            the evidence provided by [p]laintiffs—as a whole—is
            sufficient to invoke federal diversity jurisdiction. On
            remand, the district court may also consider whether
            an award of costs to [d]efendants—including
            attorney’s fees—would mitigate the prejudice
            incurred by [d]efendants through this late
            amendment.

Van Buskirk v. United Group of Companies, 935 F.3d 49, 56 (2d Cir.

2019) (citation omitted). The Second Circuit noted that “the parties shall

bear their own costs on appeal.” Id.

      Plaintiffs then filed the pending motion, seeking leave to amend their

complaint for a third time. (Dkt. No. 67.) In compliance with the Local

Rules of Practice in this District, plaintiffs attached as an exhibit to their


                                        7
motion a redlined version of their proposed pleading, showing the

changes between their proposed amended complaint and the operative

complaint. (Dkt. No. 67, Attach. 1.) The changes plaintiffs seek to make

to their second amended complaint relate to the domiciles of the parties,

in an apparent effort to cure the previously noted jurisdictional defect.

(Id.) In response, defendants argue that leave to amend should not be

granted because any amendment would be futile, but that, if it is to be

granted, they should be awarded $38,371.91 in attorneys’ fees and costs.

(Dkt. No. 72.)

                         III. Standards of Review

A.    Motion for Leave to Amend

      As relevant here, Fed. R. Civ. P. 15 allows a party not otherwise

permitted to amend its pleading to do so with leave of the court. See Fed.

R. Civ. P. 15(a)(2). The Rule mandates that “[t]he court should freely give

leave when justice so requires.” Id. Barring “futility, undue delay, bad

faith or dilatory motive, repeated failure to cure deficiencies by

amendments previously allowed, or undue prejudice to the non-moving

party,” leave should generally be granted. Burch v. Pioneer Credit

Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008). “The non-moving party

                                      8
bears the burden of establishing why leave to amend should not be

granted.” Linares v. Richards, No. 08-CV-3243, 2009 WL 2386083, at *9

(E.D.N.Y. Aug. 3, 2009) (citations omitted).

B.    Motion to Dismiss

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the standard, the

court refers the parties to its prior decision in Ellis v. Cohen & Slamowitz,

LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                              IV. Discussion

A.    Plaintiffs’ Motion for Leave to Amend

      Plaintiffs seek to amend their complaint to cure the jurisdictional

defect that exists in the previous three iterations of their complaint. (Dkt.

No. 67.) Specifically, plaintiffs seek to amend their complaint to add that

plaintiffs have been domiciled in Florida since May 2013, and that each

defendant is either domiciled in New York, North Carolina, or Delaware;

and not Florida. (Dkt. No. 67, Attach. 1 ¶¶ 1-9.)

      Defendants argue that leave to amend should be denied, because

permitting a third amendment would be futile. (Dkt. No. 72 at 14-21.)

Prejudice that defendants would allegedly face from the grant of plaintiffs’

                                      9
leave to amend, although not affirmatively argued, was also a theme in

their response. (Id. at 2, 4). For the reasons that follow, defendants have

not offered sufficient justification for denying plaintiffs’ motion for leave to

amend their second amended complaint.

      1.    Prejudice

      First, “courts have recognized that prejudice may well be the most

important consideration when deciding a motion to amend.” Lin v. Toyo

Food, Inc., No. 12-CV-7392, 2016 WL 4502040, at *2 (S.D.N.Y. Aug. 26,

2016). In deciding the prejudice question, courts should consider whether

the amendment would “(i) require the opponent to expend significant

additional resources to conduct discovery and prepare for trial;

(ii) significantly delay the resolution of the dispute; or (iii) prevent the

plaintiff from bringing a timely action in another jurisdiction.” See

Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 284 (2d Cir. 2000).

Bearing on these factors is “[t]he procedural posture of a case, including

the stage of discovery and whether dispositive motions have been filed.”

A.V.E.L.A., Inc. v. Estate of Monroe, 34 F. Supp. 3d 311, 317 (S.D.N.Y.

2014).

      The court is mindful that defendants will suffer some prejudice by a

                                        10
grant of the motion for leave to amend. Indeed, plaintiffs had numerous

chances to show that the court had jurisdiction over the case, and the

evidence that ultimately proves complete diversity of citizenship amongst

the parties was available well before they submitted it. However, even

though this action commenced more than three years ago, the litigation is

still in its early stages given that an answer has not been filed and

discovery has not yet commenced. Accordingly, the amendment

itself—which merely establishes subject matter jurisdiction—will not force

defendants to expend significant additional resources to conduct

discovery and prepare for trial, and will not further delay the resolution of

the dispute.3

       2.      Futility

       A proposed amendment is considered futile if it “would fail to cure

prior deficiencies or to state a claim under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.” Panther Partners Inc. v. Ikanos Comms, Inc.,

681 F.3d 114, 119 (2d Cir. 2012) (citation omitted). The amendment



       3
           As noted below, in order to offset any prejudice defendants will suffer from the court
granting the pending motion, they will be reimbursed, in part, for the additional resources they
were forced to expend as a result of plaintiffs’ failure to cure their jurisdictional defect at the
first instance.

                                                11
should be denied as futile only “if it appears beyond doubt that the plaintiff

can plead no set of facts that would entitle him to relief.” Milanese v.

Rust-Oleum Corp., 244 F.3d 104, 110 (2d Cir. 2001). Accordingly, “the

standard for denying leave to amend based on futility is the same as the

standard for granting a motion to dismiss.” IBEW Local Union No. 58,

Pension Trust Fund & Annuity Fund v. Royal Bank of Scotland Group,

PLC, 783 F.3d 383, 389 (2d Cir. 2015). In making this decision, courts

must “consider the proposed amendments along with the remainder of the

complaint, accept as true all non-conclusory factual allegations therein,

and draw all reasonable inferences in plaintiff’s favor.” Panther Partners,

681 F.3d at 119 (internal quotation marks, citations, and alterations

omitted).

      Here, plaintiffs’ case was dismissed sua sponte because the first

three iterations of plaintiffs’ complaint did not adequately allege subject

matter jurisdiction. (Dkt. Nos. 52-63.) Plaintiffs’ proposed amendment

cures this prior defect by adequately alleging there was complete diversity

of citizenship amongst the parties at the time of the filing of the initial

complaint. (Dkt. No. 67, Attach. 1 at 2-4.)

      Defendants argue that granting plaintiffs’ leave to amend would be

                                       12
futile because plaintiffs’ claims “fail as a matter of law.” (Dkt. No. 72

at 14.) Defendants’ arguments are not new. In their response to the

pending motion, they incorporate the arguments made in their motion to

dismiss “in their entirety.” (Dkt. No. 72 at 14.) Although defendants’

motion to dismiss was denied as moot, (Dkt. No. 55), and thus—contrary

to their assertion, (Dkt. No. 72 at 8, 21)—is not pending before the court,

the motion has been fully briefed, (Dkt. Nos. 16, 28, 34), and defendants’

futility arguments require the court to resolve certain issues discussed

therein. Moreover, the court has already addressed substantially the

same issues in Grasso.

       First, unlike the plaintiffs’ claims of fraud as to certain investments at

issue in Grasso, plaintiffs claims here were filed within the statute of

limitations period. According to N.Y. C.P.L.R. § 213(8), the statute of

limitations for fraud is the greater of either six years from when the cause

of action accrued or two years from the time a plaintiff discovered the

fraud or could have discovered it with reasonable diligence.4 Plaintiffs’


       4
          This same statute of limitations framework applies to plaintiffs’ claims of breach of
fiduciary duty, aiding and abetting a breach of fiduciary duty, and negligent misrepresentation,
which all sound in fraud. See Ajamian v. Zakarian, No. 1:14-CV-321, 2014 WL 4247784, at *8
(N.D.N.Y. Aug. 26, 2014); Gonzalski v. Prudential Ins. Co. of Am., No: 5:02-CV-921, 2004 WL
556686, at *1 n.6 (N.D.N.Y. Mar. 22, 2004).

                                               13
claims accrued at the moment of their investments. See Grasso, 2018

WL 1737619, at *7. Because they executed the subscription agreements

on August 18, 2010, and filed their complaint on July 15, 2016, plaintiffs’

claims of fraud, including their claims of breach of fiduciary duty, aiding

and abetting a breach of fiduciary duty, and negligent misrepresentation,

are timely.

      On the other hand, plaintiffs’ claim of unjust enrichment is time

barred. Under New York law, the statute of limitations applicable to an

unjust enrichment claim is “six years where plaintiff seeks an equitable

remedy, but three years where plaintiff seeks monetary damages.”

Matana v. Merkin, 957 F. Supp. 2d 473, 494 (S.D.N.Y. 2013) (citing

Ingrami v. Rovner, 45 A.D.3d 806, 808 (2d Dep’t 2007)). Here, plaintiffs

seek “restitution of the losses sustained by [p]laintiffs from their

investment in the Income Fund.” (2d Am. Compl. ¶ 132.) Plaintiffs argue

that the six-year statute of limitations is applicable, (Dkt. No. 28 at 40-41),

while United Defendants claim the three-year period applies, (Dkt. No. 16,

Attach. 1 at 14). Because plaintiffs effectively seek compensatory

monetary damages and not equitable relief, the three-year statute of

limitations governs plaintiffs’ claim of unjust enrichment. See

                                      14
Ruzhinskaya v. Healthport Tech., LLC, 311 F.R.D. 87, 109 (S.D.N.Y.

2015) (citing Access Point Med., LLC v. Mandell, 106 A.D.3d 40 (1st

Dep’t 2013)); Grynberg v. Eni S.p.A., No. 06 Civ. 6495, 2007 WL

2584727, at *3 (S.D.N.Y. Sept. 5, 2007) (citing, inter alia, Lambert v.

Skylar, 817 A.D.3d 564, 565 (2d Dep’t 2006)).

      Generally, the three-year period begins to run “upon the occurrence

of the wrongful act giving rise to a duty of restitution and not from the time

the facts constituting the fraud are discovered.” Cohen v. S.A.C. Trading

Corp., 711 F.3d 353, 364 (2d Cir. 2003) (quoting Coombs v. Jervier, 74

A.D.3d 724, 724 (2d Dep’t 2010)). Plaintiffs argue that the period did not

begin to run until “[United] Defendants denied plaintiffs’ demand to refund

their investments,” shortly before they filed their complaint, because the

limitations period for claims “arising out of a fiduciary relationship does not

commence until the fiduciary has openly repudiated his or her obligation

or the relationship has been otherwise terminated.” (Dkt. No. 28 at 40-41

(quoting Golden Pac. Bancorp. v. F.D.I.C., 273 F.3d 509, 518-19 (2d Cir.

2001)) (internal quotation marks omitted).) But this doctrine “only applies

to a plaintiff seeking equitable relief, not one seeking monetary damages.”

Spinnato v. Unity of Omaha Life Ins. Co., 322 F. Supp.3d 377, 398

                                      15
(E.D.N.Y. 2018) (citation omitted).

      Thus, the three-year period began to run on August 18, 2010 when

plaintiffs executed the subscription agreements. Because plaintiffs did not

bring their unjust enrichment claim until July 15, 2016, the claim is

untimely.

      In any event, even if plaintiffs’ claim was timely, plaintiffs’ unjust

enrichment claim fails on the merits for the same reasons set forth in

Grasso, 2018 WL 1737619, at *9 (Dkt. No. 56 at 26-27, 1:16-cv-965). “To

prevail on a claim for unjust enrichment in New York, a plaintiff must

establish 1) that the defendant benefitted; 2) at the plaintiff’s expense; and

3) that equity and good conscience require restitution.” Kaye v.

Grossman, 202 F.3d 611, 616 (2d Cir. 2000) (internal quotation marks

and citation omitted). United Defendants point out that only the Income

Fund, and not United Defendants themselves, received a benefit. (Dkt.

No. 16, Attach. 1 at 31.) Indeed, the second amended complaint

demonstrates that plaintiffs executed subscription agreements with the

Income Fund for the acquisition of membership interests in the fund in

exchange for money. (2d Am. Compl. ¶ 60.)

      Plaintiffs do not allege, and defendants do not argue, that the

                                       16
subscription agreements are invalid or unenforceable. It is well-settled

under New York law that “[t]he theory of unjust enrichment lies as a

quasi-contract claim. It is an obligation imposed by equity to prevent

injustice, in the absence of an actual agreement between the parties

concerned.” IDT Corp. v. Morgan Stanley Dean Witter & Co., 12 N.Y.3d

132, 142 (2009) (internal quotation marks and citation omitted); see

Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 70 N.Y.2d 382, 388 (1987)

(“The existence of a valid and enforceable written contract governing a

particular subject matter ordinarily precludes recovery in quasi contract for

events arising out of the same subject matter[.]”).

      Unless the Income Fund obtained plaintiffs’ investments through

fraud, it was entitled to the total amount of investments in accordance with

the subscription agreements that plaintiffs entered into. As such, plaintiffs

have a remedy for money damages by virtue of their fraud claims,

stemming from their written agreement, which precludes an equitable

claim arising out of the same subject matter. See IDT Corp., 12 N.Y.3d

at 142; Clark-Fitzpatrick, Inc., 70 N.Y.2d at 388-89. Accordingly, the

proposed amended complaint fails to state a claim for unjust enrichment,

and that claim is dismissed.

                                     17
      The court has carefully considered defendants’ remaining

arguments and finds them to be without merit. In particular, as the court

explained in Grasso, 2018 WL 1737619, at *9 (Dkt. No. 56 at 27-28, 1:16-

cv-965), a resolution of defendants’ arguments regarding an agency

relationship between Page and United Defendants, (Dkt. No. 16, Attach. 1

at 15-18), as well as whether United Defendants owed plaintiffs a fiduciary

duty, (id. at 27-29), or maintained some other type of “privity-like”

relationship, (id. at 30), require a more fact-specific inquiry that cannot be

conducted at this stage, before discovery has commenced. Thus, the

remainder of plaintiffs’ claims survive the motion to dismiss.

      It stands to reason that, if even one of plaintiffs’ claims can survive a

motion to dismiss, then plaintiffs’ proposed amendment, which would

merely cure the jurisdictional defect that existed in the previous three

iterations, is not futile. Here, as discussed, although some of defendants’

arguments have merit, and plaintiffs’ unjust enrichment claim is hereby

dismissed, plaintiffs’ remaining claims are sufficient to survive the motion

to dismiss. Defendants are free to renew their arguments after discovery.

      Accordingly, plaintiffs’ motion for leave to amend, (Dkt. No. 67), is

granted.

                                      18
B.    Defendants’ Request for Attorneys’ Fees and Costs

      Generally, the so-called “American Rule” mandates “each party to

bear his own litigation expenses, including attorney’s fees, regardless

whether he wins or loses.” Fox v. Vice, 563 U.S. 826, 832 (2011) (citation

omitted). However, the court has inherent power to “use its discretion to

impose conditions on the grant of leave to amend.” I.C. v. Delta Galil

USA, No. 1:14-cv-7289, 2016 WL 6208561, at *2 (S.D.N.Y. Oct. 24, 2016)

(citations omitted). And it is well settled that an award of attorneys’ fees

and costs for the non-moving party is a condition that the court may

impose. See, e.g., Combustion Prods. Mgmt, Inc. v. AES Corp.,

No. 5:05-CV-00929, 2006 WL 6816644, at *8 (N.D.N.Y. Jun. 27, 2006)

(“When granting leave to amend, courts have discretion to impose

reasonable conditions, including the imposition of attorney’s fees, in order

to address prejudice that the opposing party will suffer as a result of the

amendment.”); Hayden v. Feldman, 159 F.R.D. 452, 454-55 (S.D.N.Y.

1995) (awarding fees to defendant who “would not have been put to the

expense of moving to dismiss the faulty Third Amended Complaint had

plaintiffs filed a proper complaint at the outset”).

      Indeed, “[a]warding attorneys’ fees as a condition of granting leave

                                       19
to amend provides a means to ‘mitigate the additional expenses that

[defendants] . . . incurred . . . attributable to plaintiff’s counsel’s failure to

plead his client’s case properly.’” Diego Beekman Mutual Housing Assoc.

Dev. Fund Corp. Hdfc v. Dish Network, L.L.C., No. 15 Civ. 1094, 2016 WL

1060328, at *8 (S.D.N.Y. Mar. 15, 2016) (quoting Glob. Energy & Mgmt.,

LLC v. Xethanol Corp., No. 07 Civ. 11049, 2009 WL 464449, at *4

(S.D.N.Y. Feb. 24, 2009)).

      Defendants request $3,707.50 in attorneys’ fees for legal work

related to plaintiffs’ response to the court’s order to show cause;

$1,485.00 in attorneys’ fees for legal work related to opposing plaintiffs’

motion for reconsideration; $27,642.41 in attorneys’ fees and costs for

legal work related to opposing plaintiffs’ appeal to the Second Circuit; and

$5,537.00 in attorneys’ fees for legal work related to opposing the pending

motion. (Dkt. No. 72 at 12.) Defendants supplemented their response to

plaintiffs’ motion for leave to amend with an attorney declaration and

various invoices and other attorney billing records which are attached as

exhibits to the declaration. (Dkt. No. 73.) The declaration and its exhibits

establish that defendants actually incurred the amounts of attorneys’ fees

and costs requested for all categories of fees and costs except for those

                                         20
incurred by responding to the pending motion. (Id.)

      Defendants’ request is effectively a request for sanctions vis-à-vis

attorneys’ fees, and not a request for an award of fees in the general

sense. As previously noted, in remanding this case back to this court, the

Second Circuit expressly noted that an award of attorneys’ fees may

“mitigate the prejudice incurred by [d]efendants” as a result of plaintiffs’

“failure to provide the district court with all relevant evidence at the time of

the order to show cause.” Van Buskirk, 935 F.3d at 52, 56. Defendants

incurred significant costs as a direct result of plaintiffs’ slipshod response

to the court’s order to show cause. The evidence that ultimately proved

the existence of complete diversity was available to plaintiffs’ throughout

the litigation, and it was only until their motion for reconsideration—after

filing three iterations of the complaint and responding to an order to show

cause on this exact issue—where they provided it to the court.

      Accordingly, based on the aforementioned case law which shows

that courts within the Second Circuit commonly award attorneys’ fees and

costs to offset prejudice in similar situations, defendants’ are entitled to

the reasonable attorneys’ fees incurred in litigating the jurisdictional

dispute in this court, as well as those incurred in responding to plaintiffs’

                                       21
appeal to the Second Circuit. Plaintiffs’ argument that defendants are not

entitled to fees associated with the appeal because they were not the

prevailing party, (Dkt. No. 76 at 4-5), is misplaced. Here, in deciding

whether a grant of leave to amend should be conditioned on the payment

of attorneys’ fees, the inquiry is: which expenses would not have been

incurred had plaintiffs’ cured their jurisdictional defect in the first instance?

It is clear that defendants would not have incurred fees from responding to

plaintiffs’ appeal to the Second Circuit had plaintiffs cured their

jurisdictional defect when given the opportunity, because, in that case, the

appeal would not have been necessary.

      Defendants are not entitled to the $6,233.41 in costs associated with

their appeal to the Second Circuit, however. See Van Buskirk, 935 F.3d

at 56 (“[T]he parties shall bear their own costs on appeal.”). Additionally,

defendants are not entitled to the attorneys’ fees incurred by responding

to the pending motion. The court has reviewed the attorney declaration

and all billing records and other materials submitted with defendants’

response to the pending motion, and did not find any support with regard

to defendants’ request for attorneys’ fees incurred by responding to such

motion. (Dkt. No. 73.) Defendants have not even informed the court how

                                       22
many hours were expended in responding to the motion, (Dkt. Nos. 72,

73), and that information is essential for the court to determine the

reasonableness of the requested fees.

      Turning to the question of what is an appropriate sanction vis-à-vis

attorneys’ fees, courts use the lodestar method—the product of a

reasonable hourly rate and the hours reasonably spent on the case. See

Millea v. Metro–North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011); Miller v.

City of Ithaca, No. 3:10-cv-597, 2017 WL 61947, at *2 (N.D.N.Y. Jan. 5,

2017). Generally, the district court relies on the prevailing hourly rate from

the district in which it sits in calculating the lodestar. See Arbor Hill

Concerned Citizens Neighborhood Ass'n v. Cty. of Albany & Albany Cty.

Bd. of Elections, 522 F.3d 182, 191 (2d Cir. 2008). However, “a district

court may use . . . some rate in between the out-of-district rate sought and

the rates charged by local attorneys . . . in calculating the presumptively

reasonable fee if it is clear that a reasonable, paying client would have

paid those higher rates.” Id.; see Bergerson v. N.Y. State Office of Mental

Health, 652 F.3d 277, 289–90 (2d Cir. 2011). In determining what a

reasonable client would be willing to pay, the court considers several

factors, including:

                                       23
            the complexity and difficulty of the case, the
            available expertise and capacity of the client’s other
            counsel (if any), the resources required to prosecute
            the case effectively (taking account of the resources
            being marshaled on the other side but not endorsing
            scorched earth tactics), the timing demands of the
            case, whether an attorney might have an interest
            (independent of that of his client) in achieving the
            ends of the litigation or might initiate the
            representation himself, ... and other returns (such as
            reputation, etc.) that an attorney might expect from
            the representation.

Arbor Hill, 522 F.3d at 184.

      The four Cozen, O’Connor attorneys involved in this case are not

local attorneys, but based in New York City. (Dkt. No. 72 at 21.)

According to defendants’ attorney declaration, Michael de Leeuw, a

shareholder with twenty-two years of experience, spent 4.6 hours working

on the case at a rate of $675 per hour; Tamar Wise, a member with

eleven years of experience spent 25.1 hours at a rate of $550 per hour;

Matthew Lewitz, an associate with seven years of experience, spent 16.1

hours at a rate of $435 per hour; and James Castle, an associate with four

years of experience, spent 8.3 hours at a rate of $360 per hour. (Dkt. 73

at 7.) This amounts to $26,901.50 in attorneys’ fees, which appropriately

does not include costs associated with defendants’ response to plaintiffs’


                                     24
appeal to the Second Circuit, or attorneys’ fees associated with

responding to the pending motion.

      Defendants argue that using their out-of-district rates to calculate

reasonable attorneys’ fees here is appropriate given the relatively complex

nature of the case, (Dkt. No. 72 at 13), but there are a number of in-

district firms that are well-equipped to handle this case at in-district rates.

However, given the particularized showing of defendants’ attorneys’

expertise, (Dkt. No. 76 at 3-6), the length of time spent on the case, (id.

at 7), the detailed-billing records submitted by defendants, (Dkt. No. 73,

Attachs. 2-4), the severe business consequences defendants face, and

the fact that the clients consented to the New York City rates during the

course of the litigation, (Dkt. No. 72 at 13), an award of attorneys’ fees at

the higher end of the prevailing district rate is reasonable.

      As such, the court adopts the following rates that reflects the court’s

estimate, based on its overall sense of the suit, of the presumptively

reasonable rate for each attorney presented by defendants: (1) Michael

de Leeuw: 4.6 hours at $450 per hour; (2) Tamar Wise: 25.1 hours at

$400 per hour; (3) Matthew Lewitz: 16.1 hours at $280 per hour; and

(4) James Castle: 8.3 hours at $280 per hour. See Universal Instruments

                                       25
Corp. v. Micro Sys. Engineering, Inc., No. 3:13-cv-831, 2018 WL

2604817, at *3 (N.D.N.Y. Jun. 4, 2018). This amounts to $18,942 in

attorneys’ fees.

      A district court also has discretion to further reduce the requested

fees “as a practical means of trimming fat from a fee application.”

McDonald ex rel. Prendergast v. Pension Plan of the NYSA–ILA Pension

Tr. Fund, 450 F.3d 91, 96 (2d Cir. 2006) (internal quotation marks and

citation omitted). In determining the appropriate fee, district courts have

substantial deference and may use estimates based on their overall sense

of a suit. See Fox, 563 U.S. at 838. The court has carefully reviewed the

record and has considered all of the facts and arguments put forth by all

parties, and in its discretion finds that an appropriate award of attorneys’

fees in this case is $7,500.00. While it is true that plaintiffs delayed the

resolution of the case by not adequately alleging complete diversity even

after the court brought the issue to their attention, there is no indication

that the delay was purposeful, that they had any intent to deceive the

court, or that they participated in any other sanctionable conduct.

      Accordingly, plaintiffs’ leave to file a third amended complaint is

conditioned upon their payment to defendants of $7,500.00, representing

                                      26
a portion of the attorneys’ fees incurred by defendants from responding to

the court’s order to show cause, plaintiffs’ motion for reconsideration, and

plaintiffs’ appeal to the Second Circuit.

                                   V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that defendants’ renewed motion to dismiss (Dkt.

Nos. 16, 72) is GRANTED IN PART and DENIED IN PART as follows:

            GRANTED as to plaintiffs’ unjust enrichment claim, which

            claim is DISMISSED; and

            DENIED in all other respects; and it is further

      ORDERED that plaintiffs’ motion for leave to amend their second

amended complaint (Dkt. No. 67) is GRANTED conditioned upon

plaintiffs’ payment to defendants’ of $7,500.00 within twenty-one (21) days

of this Order; and it is further

      ORDERED that plaintiffs’ failure to comply with this Order as it

pertains to the payment of $7,500.00 will result in dismissal without further

action of the court; and it is further

      ORDERED that plaintiffs must file a third amended complaint within

fourteen (14) days of the date of their payment to defendants’ of
                                         27
$7,500.00; and it is further

      ORDERED that, if a third amended complaint is not filed within

fourteen (14) days of said payment, the action will be dismissed without

further order of the court; and it is further

      ORDERED that defendants’ must respond to plaintiffs’ third

amended complaint within the time allotted by the rules; and it is further

      ORDERED that, in the event that plaintiffs timely pay defendants’

$7,500.00, plaintiffs timely file a third amended complaint, and defendants

timely respond to the third amended complaint, the parties shall contact

Magistrate Judge Christian F. Hummel to schedule further proceedings;

and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

January 2, 2020
Albany, New York




                                       28
